UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: January 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskier assets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers like Putnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/10) Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value December 31, 2010 Class IA: $7.21 Class IB: $7.17 Total return at net asset value Barclays George Capital Putnam (as of Class IA Class IB Russell 1000 Aggregate Blended 12/31/10) shares* shares* Value Index Bond Index Index 1 year 11.20% 10.83% 15.51% 6.54% 12.44% 5 years 5.42 6.67 6.54 32.55 22.20 Annualized 1.11 1.37 1.28 5.80 4.09 10 years 15.58 12.59 37.80 76.33 62.99 Annualized 1.46 1.19 3.26 5.84 5.01 Life 31.14 27.44 62.84 107.84 94.43 Annualized 2.16 1.93 3.92 5.95 5.39 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is based on the Russell 1000 Value Index and 40% of which is based on the Barclays Capital Aggregate Bond Index. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Reflects equity holdings and cash only. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/10. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT George Putnam Balanced Fund 1 Report from your funds managers How did the fund perform for the year ended December 31, 2010? For the period, Putnam VT George Putnam Balanced Funds class IA shares returned 11.20% at net asset value. How would you characterize the broad equity and fixed-income market environments during the period? Despite bouts of volatility and concern over European debt woes, U.S. stock markets recorded solid gains, lifted by economic optimism, encouraging earnings reports, and a wave of corporate mergers. Stocks extended their 2009 upswing in the first four months of the period amid signs the recession was over. However, high unemployment in the United States and sovereign debt problems in Europe pushed equities lower during the spring. Markets vacillated for much of the summer before regaining momentum in the fall. By November, however, concerns about Irelands debt took center stage, along with efforts by the Chinese government to dampen the countrys growth to control inflation, unnerving investors and causing stocks to pull back. U.S. equities rebounded strongly in December on increasing confidence about the durability of the economic recovery. Overall, it was a broad-based equity rally, with economically sensitive sectors among the biggest gainers. From a market capitalization perspective, stocks of mid- and small-cap companies outperformed their large-cap counterparts. In the fixed-income markets, all major categories generated positive returns, and the 6.5% advance for the Barclays Capital Aggregate Bond Index was near its historical average. However, higher interest rates during the fourth quarter caused losses in most segments toward the end of the year. High-quality areas of the market backed by federal government support, such as U.S. Treasuries, mortgage-backed securities, and agency bonds, produced moderate returns and underperformed riskier categories. How did you position the funds bond allocation during the period? We continued to manage the funds fixed-income sleeve consistent with our strategy of using high-quality bonds to counterbalance the volatility entailed in the equity side of the portfolio. In seeking to add value beyond simply mimicking a broad-based market benchmark, such as the Barclays Capital Aggregate Bond Index, we overweighted high-quality corporate bonds and underweighted U.S. Treasuries. With Treasury yields at historically low levels, we believed corporate credit offered investors better income with less exposure to duration risk. How did the positioning of the funds equity sleeve affect performance? Our bias toward high-quality, large- and mega-cap companies proved to be a head wind in an environment led by small- and mid-cap stocks. However, as bonds outperformed stocks during the first half of the year, we marginally shifted assets into equities, which helped performance as stocks outperformed bonds during the final months of the period. Which sectors and holdings helped the most? Stock selection in technology added the most on the equity side of the fund, and our overweight position in Atmel, a developer of semiconductor integrated circuits, was the top contributor in this category. Under new management, the company sold off underperforming divisions and reinvested the proceeds to become the market-share leader in touch-screen microchip technology. We sold this holding at a profit before year-end. Economically sensitive industrial and materials companies, such as Parker Hannifin, a leader in motion and control technologies, and DuPont, a diversified chemicals provider that we sold during the year, also aided results. Earnings and earnings expectations for companies in these groups rose amid a generally improving economic environment, and renewed global demand for commodities and industrial products. Which sectors and holdings detracted from results? Our health-care holdings were among the biggest detractors. Health care was the weakest sector in the funds equity index, as investors continued to assess the likely impact of new federal regulations. Investors sold out of this relatively defensive sector and moved into more economically sensitive areas that offered better prospects in the early stages of an economic recovery. Many health-care companies either lowered their earnings guidance, or investors became concerned about their future earnings, causing their stocks to underperform. Holdings in this group included medical technology provider Medtronic, and pharmaceuticals and medical products developer Baxter International. What is your outlook as we move into 2011, and how are you positioning the fund? At period-end, the fund was slightly overweighted in equities relative to our typical 60% equities/40% bonds allocation, reflecting our view that stocks offer better upside potential as the economic recovery takes hold. In our view, at their current low yields, Treasury securities are less attractive in an environment of sizeable fiscal deficits, a weak U.S. dollar, and a strengthening economy. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in thefuture. Consider these risks before investing: The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. Value stocks may fail to rebound, and the market may not favor value-style investing. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT Geor ge Putnam Balanced Fund Your funds managers Portfolio Manager David Calabro joined Putnam in 2008 and has been in the investment industry since 1982. Portfolio Manager Raman Srivastava is Team Leader of Portfolio Construction and Quantitative Research at Putnam. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1997. Your funds managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT George Putnam Balanced Fund 3 Understanding your funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2010, to December 31, 2010. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/10 for the 6 months ended 12/31/10 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.94 $5.28 $3.72 $4.99 Ending value (after expenses) $1,139.00 $1,138.10 $1,021.53 $1,020.27 Annualized expense ratio 0.73% 0.98% 0.73% 0.98% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Geor ge Putnam Balanced Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT George Putnam Balanced Fund (formerly known as Putnam VT The George Putnam Fund of Boston): In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT George Putnam Balanced Fund (formerly known as Putnam VT The George Putnam Fund of Boston) (the fund) at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2010 by correspondence with the custodian and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2011 Putnam VT Geor ge Putnam Balanced Fund 5 The funds portfolio 12/31/10 COMMON STOCKS (60.9%)* Shares Value Banking (6.0%) Bank of America Corp. 114,902 $1,532,793 Bank of New York Mellon Corp. (The) 44,100 1,331,820 JPMorgan Chase & Co. 96,200 4,080,804 PNC Financial Services Group, Inc. 11,200 680,064 State Street Corp. 27,800 1,288,252 SunTrust Banks, Inc. 11,500 339,365 U.S. Bancorp 57,400 1,548,078 Wells Fargo & Co. 48,200 1,493,718 Basic materials (2.0%) Alcoa, Inc. 33,500 515,565 Dow Chemical Co. (The) 12,400 423,336 E.I. du Pont de Nemours & Co. 24,100 1,202,108 Nucor Corp. 19,600 858,872 PPG Industries, Inc. 12,100 1,017,247 Weyerhaeuser Co. 8,216 155,529 Capital goods (3.6%) Avery Dennison Corp. 6,300 266,742 Deere & Co. 4,800 398,640 Eaton Corp. 4,700 477,097 Emerson Electric Co. 4,000 228,680 Illinois Tool Works, Inc. 15,000 801,000 Ingersoll-Rand PLC 15,400 725,186 Lockheed Martin Corp. 6,400 447,424 Molex, Inc. 12,800 290,816 Northrop Grumman Corp. 14,300 926,354 Parker Hannifin Corp. 8,000 690,400 Raytheon Co. 18,000 834,120 United Technologies Corp. 17,500 1,377,600 Communication services (4.3%) AT&T, Inc. 122,900 3,610,802 Comcast Corp. Class A 49,700 1,091,909 DIRECTV Class A  9,400 375,342 Time Warner Cable, Inc. 7,800 515,034 Verizon Communications, Inc. 74,840 2,677,775 Vodafone Group PLC ADR (United Kingdom) 19,000 502,170 Conglomerates (2.0%) 3M Co. 5,400 466,020 General Electric Co. 126,000 2,304,540 Honeywell International, Inc. 12,400 659,184 Tyco International, Ltd. 16,000 663,040 Consumer cyclicals (5.1%) DISH Network Corp. Class A  10,700 210,362 Ford Motor Co.  29,700 498,663 General Motors Co.  1,900 70,034 Home Depot, Inc. (The) 14,100 494,346 Limited Brands, Inc. 13,000 399,490 Lowes Cos., Inc. 14,000 351,120 Marriott International, Inc. Class A 7,518 312,298 Omnicom Group, Inc. 24,900 1,140,420 Staples, Inc. 35,200 801,504 Target Corp. 11,700 703,521 Time Warner, Inc. 47,200 1,518,424 COMMON STOCKS (60.9%)* cont. Shares Value Consumer cyclicals cont. TJX Cos., Inc. (The) 29,100 $1,291,749 Viacom, Inc. Class B 39,000 1,544,790 Wal-Mart Stores, Inc. 7,400 399,082 Walt Disney Co. (The) 19,000 712,690 Consumer staples (5.8%) Avis Budget Group, Inc.  8,800 136,928 Avon Products, Inc. 6,600 191,796 Clorox Co. 11,800 746,704 Coca-Cola Co. (The) 11,300 743,201 Colgate-Palmolive Co. 7,900 634,923 CVS Caremark Corp. 42,200 1,467,294 General Mills, Inc. 5,000 177,950 Hertz Global Holdings, Inc.  34,000 492,660 Kellogg Co. 7,100 362,668 Kimberly-Clark Corp. 18,800 1,185,152 Kraft Foods, Inc. Class A 30,402 957,967 Lorillard, Inc. 3,700 303,622 Newell Rubbermaid, Inc. 42,900 779,922 PepsiCo, Inc. 5,000 326,650 Philip Morris International, Inc. 38,580 2,258,087 Procter & Gamble Co. (The) 18,600 1,196,538 Energy (8.1%) Anadarko Petroleum Corp. 3,300 251,328 Apache Corp. 6,800 810,764 Chevron Corp. 38,500 3,513,125 ConocoPhillips 11,800 803,580 Devon Energy Corp. 7,800 612,378 EOG Resources, Inc. 2,200 201,102 Exxon Mobil Corp. 53,800 3,933,856 Hess Corp. 12,500 956,750 Marathon Oil Corp. 32,300 1,196,069 Noble Corp. (Switzerland) 15,600 558,012 Occidental Petroleum Corp. 9,700 951,570 Petrohawk Energy Corp.  26,300 479,975 Schlumberger, Ltd. 8,776 732,796 Total SA ADR (France) 22,100 1,181,908 Valero Energy Corp. 23,100 534,072 Financials (2.5%) American Express Co. 13,900 596,588 Citigroup, Inc.  218,300 1,032,559 Goldman Sachs Group, Inc. (The) 11,280 1,896,845 Progressive Corp. (The) 27,500 546,425 Prudential Financial, Inc. 19,400 1,138,974 Health care (8.7%) Abbott Laboratories 5,600 268,296 Aetna, Inc. 44,200 1,348,542 Baxter International, Inc. 29,700 1,503,414 Bristol-Myers Squibb Co. 18,800 497,824 Covidien PLC (Ireland) 24,525 1,119,812 Genzyme Corp.  1,800 128,160 Johnson & Johnson 43,400 2,684,290 McKesson Corp. 4,500 316,710 Medtronic, Inc. 30,000 1,112,700 Merck & Co., Inc. 43,500 1,567,740 Novartis AG ADR (Switzerland) 4,500 265,275 6 Putnam VT Geor ge Putnam Balanced Fund COMMON STOCKS (60.9%)* cont. Shares Value Health care cont. Omnicare, Inc. 8,600 $218,354 Pfizer, Inc. 220,648 3,863,546 Quest Diagnostics, Inc. 8,500 458,745 Stryker Corp. 14,500 778,650 Thermo Fisher Scientific, Inc.  23,700 1,312,032 WellPoint, Inc.  8,100 460,566 Insurance (2.8%) ACE, Ltd. 4,400 273,900 Allstate Corp. (The) 24,400 777,872 Chubb Corp. (The) 18,200 1,085,448 Marsh & McLennan Cos., Inc. 31,200 853,008 MetLife, Inc. 30,400 1,350,976 RenaissanceRe Holdings, Ltd. 4,900 312,081 Travelers Cos., Inc. (The) 20,800 1,158,768 Investment banking/Brokerage (0.7%) Morgan Stanley 45,350 1,233,974 T. Rowe Price Group, Inc. 2,100 135,534 Real estate (0.7%) Equity Residential Trust R 11,452 594,931 ProLogis R 20,900 301,796 Simon Property Group, Inc. R 5,541 551,274 Technology (5.0%) BMC Software, Inc.  12,000 565,680 Cisco Systems, Inc.  23,500 475,405 Electronic Arts, Inc.  8,300 135,954 EMC Corp.  35,000 801,500 Hewlett-Packard Co. 28,300 1,191,430 IBM Corp. 5,900 865,884 Intel Corp. 30,100 633,003 KLA-Tencor Corp. 20,100 776,664 Microsoft Corp. 21,100 589,112 Motorola, Inc.  48,200 437,174 Oracle Corp. 15,600 488,280 Qualcomm, Inc. 27,600 1,365,924 Texas Instruments, Inc. 22,400 728,000 Yahoo!, Inc.  69,700 1,159,111 Transportation (0.3%) FedEx Corp. 4,200 390,642 United Parcel Service, Inc. Class B 3,700 268,546 Utilities and power (3.3%) Ameren Corp. 31,000 873,890 American Electric Power Co., Inc. 25,400 913,892 Dominion Resources, Inc. 5,000 213,600 Duke Energy Corp. 10,500 187,005 Edison International 27,600 1,065,360 Entergy Corp. 17,220 1,219,693 Exelon Corp. 3,200 133,248 NextEra Energy, Inc. 2,700 140,373 PG&E Corp. 27,840 1,331,866 PPL Corp. 24,800 652,736 Total common stocks (cost $100,208,847) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.1%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.5%) Government National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, January 1, 2041 $3,000,000 $3,115,078 4s, TBA, January 1, 2041 2,000,000 2,011,719 U.S. Government Agency Mortgage Obligations (4.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, January 1, 2041 5,000,000 4,963,281 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 2,386,524 2,558,824 5s, August 1, 2033 888,034 937,431 3 1/2s, TBA, January 1, 2041 1,000,000 954,375 Total U.S. government and agency mortgage obligations (cost $14,476,976) U.S. GOVERNMENT AGENCY OBLIGATIONS (2.2%)* Principal amount Value Fannie Mae 7 1/4s, May 15, 2030 $1,440,000 $1,927,484 General Electric Capital Corp. 1 5/8s, FDIC guaranteed notes, January 7, 2011 1,000,000 1,000,039 Goldman Sachs Group, Inc (The) 1 5/8s, FDIC guaranteed notes, July 15, 2011 1,000,000 1,007,146 Morgan Stanley 2s, FDIC guaranteed notes, September 22, 2011 300,000 303,636 Wells Fargo & Co. 3s, FDIC guaranteed notes, December 9, 2011 132,000 135,173 2 1/8s, FDIC guaranteed notes, June 15, 2012 168,000 171,862 Total U.S. government agency obligations (cost $4,491,180) U.S. TREASURY OBLIGATIONS (9.1%)* Principal amount Value U.S. Treasury Bonds 11 1/4s, February 15, 2015 $2,620,000 $3,631,259 6s, February 15, 2026 1,000 1,237 U. S. Treasury Notes 3 5/8s, December 31, 2012 7,100,000 7,531,547 2 3/8s, February 28, 2015 1,946,000 2,005,748 2 3/8s, August 31, 2014 970,000 1,005,049 1 7/8s, August 31, 2017 400,000 381,953 1 3/8s, February 15, 2013 1,690,000 1,715,680 0 3/8s, August 31, 2012 2,400,000 2,395,922 Total U.S. treasury obligations (cost $18,689,946) CORPORATE BONDS AND NOTES (14.1%)* Principal amount Value Basic materials (0.8%) ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) $235,000 $297,284 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 230,000 288,247 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 209,000 230,423 International Paper Co. bonds 7.95s, 2018 35,000 41,649 International Paper Co. sr. unsec. notes 9 3/8s, 2019 169,000 216,903 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 113,000 121,590 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 40,000 53,722 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 70,000 68,633 Putnam VT George Putnam Balanced Fund 7 CORPORATE BONDS AND NOTES (14.1%)* cont. Principal amount Value Basic materials cont. Sealed Air Corp. sr. notes 7 7/8s, 2017 $95,000 $104,471 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 6,000 7,800 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 7,000 8,663 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 2,000 2,503 Teck Resources Limited sr. unsec. unsub. notes 7s, 2012 (Canada) 5,000 5,318 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 95,000 104,209 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 250,000 275,000 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 121,730 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 141,842 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 30,000 28,170 Raytheon Co. sr. unsec. notes 3 1/8s, 2020 15,000 13,766 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 43,621 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 65,000 74,845 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 16,351 Communication services (1.2%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 120,000 135,604 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 85,000 88,798 AT&T, Inc. sr. unsec. bond 6.55s, 2039 310,000 337,421 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 83,316 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 157,000 189,163 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 105,000 131,183 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 22,621 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 37,910 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 100,914 France Telecom notes 8 1/2s, 2031 (France) 50,000 67,972 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 27,000 30,337 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 175,000 181,939 TCI Communications, Inc. company guaranty 7 7/8s, 2026 345,000 408,146 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 125,000 134,428 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 104,533 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 28,735 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 66,268 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 78,330 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 129,948 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 156,821 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 52,686 CORPORATE BONDS AND NOTES (14.1%)* cont. Principal amount Value Conglomerates (0.1%) Siemens Financieringsmaatschappij NV 144A notes 5 3/4s, 2016 (Netherlands) $100,000 $114,891 Consumer cyclicals (1.1%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 65,000 67,902 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 110,000 129,875 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 63,086 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 43,460 Daimler Finance North America LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 5,000 5,324 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 155,000 175,471 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 64,000 66,130 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 60,000 63,118 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 130,421 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 80,000 80,400 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 115,000 124,775 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 97,465 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 125,000 128,125 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 40,000 40,500 NBC Universal, Inc. 144A notes 6.4s, 2040 55,000 57,596 NBC Universal, Inc. 144A notes 5.15s, 2020 45,000 46,659 News America Holdings, Inc. company guaranty 7 3/4s, 2024 135,000 159,181 News America Holdings, Inc. debs. 7 3/4s, 2045 182,000 216,305 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 130,000 134,983 Omnicom Group, Inc. sr. notes 5.9s, 2016 90,000 100,303 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 48,000 56,160 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 65,000 78,770 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 25,112 Time Warner, Inc. company guaranty sr. unsec. bond 7.7s, 2032 45,000 54,931 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 10,154 Time Warner, Inc. debs. 9.15s, 2023 85,000 111,542 Viacom, Inc. company guaranty 5 5/8s, 2012 1,000 1,057 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 50,000 65,961 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 85,000 110,928 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 25,000 33,915 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 255,000 317,309 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 151,575 8 Putnam VT Geor ge Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.1%)* cont. Principal amount Value Consumer staples cont. CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 $272,000 $262,140 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 172,246 195,713 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 22,694 24,359 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 230,000 287,816 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 130,000 131,808 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 22,226 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 55,000 64,675 Kraft Foods, Inc. notes 6 1/8s, 2018 110,000 125,540 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 305,000 339,756 Kroger Co. company guaranty 6 3/4s, 2012 60,000 64,052 Kroger Co. company guaranty 6.4s, 2017 55,000 63,149 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 88,105 McDonalds Corp. sr. unsec. notes 5.7s, 2039 90,000 98,009 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 70,000 81,815 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 100,000 112,546 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 45,000 47,025 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 115,045 Energy (0.5%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 120,000 132,690 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 60,000 65,358 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 151,725 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 31,425 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 33,127 Forest Oil Corp. sr. notes 8s, 2011 80,000 83,600 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 50,000 53,091 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 17,434 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 92,475 Peabody Energy Corp. sr. notes 5 7/8s, 2016 110,000 110,550 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 69,985 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 30,000 31,519 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 35,000 38,841 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 45,000 57,743 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 65,000 68,972 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 50,000 52,554 Financials (5.4%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 45,000 48,330 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 186,632 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.461s, 2011 100,000 99,776 CORPORATE BONDS AND NOTES (14.1%)* cont. Principal amount Value Financials cont. American International Group, Inc. sr. unsec. unsub. notes 6.4s, 2020 $80,000 $83,200 AON Corp. jr. unsec. sub. notes 8.205s, 2027 100,000 107,502 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 2,000,000 1,933,473 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.859s, 2027 288,000 204,741 Barclays Bank PLC 144A sub. notes 10.179s, 2021 120,000 149,431 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 280,000 287,225 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 233,975 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 52,143 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 124,688 122,884 Capital One Capital III company guaranty 7.686s, 2036 41,000 41,000 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 145,000 155,150 Citigroup, Inc. sub. notes 5s, 2014 205,000 212,068 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 10,000 10,007 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 50,000 52,468 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 191,122 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 100,000 105,627 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, perpetual maturity (United Kingdom) 106,000 100,170 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 95,000 99,727 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 40,000 35,800 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 15,000 16,006 Erac USA Finance Co. 144A company guaranty sr. notes 5 1/4s, 2020 40,000 40,554 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.304s, 2028 279,000 195,389 Fund American Cos., Inc. notes 5 7/8s, 2013 46,000 47,790 GATX Financial Corp. notes 5.8s, 2016 80,000 86,646 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 215,000 212,313 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.417s, 2012 530,000 527,192 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 245,754 HCP, Inc. sr. unsec. notes 6s, 2017 39,000 40,789 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 135,000 138,983 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 276,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 178,031 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 18,061 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.286s, 2047 488,000 376,316 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 241,000 248,493 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 90,000 109,125 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 300,000 265,986 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 150,000 138,005 Putnam VT George Putnam Balanced Fund 9 CORPORATE BONDS AND NOTES (14.1%)* cont. Principal amount Value Financials cont. Loews Corp. notes 5 1/4s, 2016 $35,000 $37,952 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 70,000 93,690 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 306,159 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 317,250 Nationwide Financial Services notes 5 5/8s, 2015 50,000 50,482 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 90,000 92,468 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 61,689 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 100,000 94,778 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 48,903 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 31,571 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 305,000 313,388 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 58,952 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 55,140 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 88,000 95,419 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 155,000 153,176 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.302s, 2037 270,000 200,196 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 40,000 42,701 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 73,305 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 110,000 128,700 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 85,000 85,808 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 327,292 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 265,000 288,372 WEA Finance LLC /WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2014 135,000 153,219 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 135,000 150,393 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, perpetual maturity 55,000 60,981 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 5,000 5,207 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 140,000 139,076 Government (0.6%) European Investment Bank sr. unsec. unsub. notes 4 7/8s, 2036 (Supra-Nation) 500,000 514,005 International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 684,375 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 54,042 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 16,000 18,893 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 39,000 43,538 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 33,000 30,995 CORPORATE BONDS AND NOTES (14.1%)* cont. Principal amount Value Health care cont. Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 $17,000 $16,867 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 30,000 30,436 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 60,000 62,868 WellPoint, Inc. notes 7s, 2019 90,000 105,430 Technology (0.2%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 90,000 96,149 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 80,000 87,097 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 229,779 Tyco Electronics Group SA company guaranty sr. unsec. notes 4 7/8s, 2021 (Luxembourg) 30,000 30,628 Transportation (0.3%) American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011 5,000 5,056 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 35,000 40,185 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 50,000 52,343 Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 40,000 41,425 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 5,666 6,020 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 64,373 67,109 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 181,067 179,256 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 106,193 117,608 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 21,494 Utilities and power (2.0%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 64,480 Ameren Illinois Co. sr. notes 9 3/4s, 2018 130,000 166,755 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 54,987 Aquila, Inc. sr. unsec. unsub. notes 11 7/8s, 2012 110,000 124,774 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 185,000 203,924 Beaver Valley Funding Corp. sr. bonds 9s, 2017 111,000 120,694 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 120,000 130,799 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 317,878 335,746 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 30,000 34,193 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 215,000 241,071 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 70,000 76,115 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 56,576 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 248,000 241,800 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 101,902 Edison International sr. unsec. unsub. notes 3 3/4s, 2017 55,000 54,407 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 88,216 Electricite de France 144A notes 6.95s, 2039 (France) 100,000 118,328 10 Putnam VT Geor ge Putnam Balanced Fund CORPORATE BONDS AND NOTES (14.1%)* cont. Principal amount Value Utilities and power cont. Electricite de France 144A sr. notes 5.6s, 2040 (France) $40,000 $41,159 Electricite de France 144A sr. notes 4.6s, 2020 (France) 120,000 124,013 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 27,000 28,099 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 10,000 10,675 ITC Holdings Corp. 144A notes 5 7/8s, 2016 36,000 40,246 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 43,500 Kansas Gas & Electric bonds 5.647s, 2021 45,786 49,881 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 10,000 11,566 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 53,162 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 55,000 73,557 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 51,163 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 30,000 31,960 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 40,742 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 134,123 134,197 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 97,575 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 88,853 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 134,106 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 16,993 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 150,000 189,790 TransAlta Corp. sr. notes 6 1/2s, 2040 (Canada) 35,000 35,732 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 95,000 103,640 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 150,000 148,115 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 125,000 145,301 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 300,000 295,500 Total corporate bonds and notes (cost $27,347,561) MORTGAGE-BACKED SECURITIES (1.3%)* Principal amount Value Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 $84,668 $77,048 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.137s, 2043 1,008,608 19,227 Ser. T-56, Class 1, IO, 0.033s, 2043 934,047 876 Ser. T-56, Class 2, IO, zero %, 2043 846,832 73 Ser. T-56, Class 3, IO, zero %, 2043 696,070 218 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 53,317 48,519 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 150,182 150,557 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 27,850 26,996 Ser. 05-RP3, Class 1A3, 8s, 2035 96,044 88,841 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 72,805 67,344 MORTGAGE-BACKED SECURITIES (1.3%)* cont. Principal amount Value GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 $89,789 $82,157 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 101,501 93,889 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP9, Class A2S, 5.298s, 2047 79,000 80,689 Ser. 05-LDP5, Class A2, 5.198s, 2044 92,000 95,560 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 82,597 Ser. 99-C1, Class G, 6.41s, 2031 97,000 73,410 Ser. 98-C4, Class H, 5.6s, 2035 143,000 138,321 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 76,183 71,041 Ser. 05-1, Class 1A4, 7 1/2s, 2034 134,167 127,459 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.881s, 2027 330,776 306,842 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.838s, 2030 82,000 85,564 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 0.367s, 2035 41,208 39,663 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 32,219 31,253 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 146,000 7,300 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.611s, 2034 58,547 47,423 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, Class A2, 5.275s, 2048 834,000 850,147 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.56s, 2018 100,000 60,000 Total mortgage-backed securities (cost $2,914,623) CONVERTIBLE PREFERRED STOCKS (0.9%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 5,013 $330,407 El Paso Corp. 4.99% cv. pfd. 225 264,656 General Motors Co. Ser. B, $2.375 cv. pfd. 10,458 565,882 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 23,252 598,014 Total convertible preferred stocks (cost $1,563,952) ASSET-BACKED SECURITIES (0.6%)* Principal amount Value Bayview Financial Acquisition Trust FRB Ser. 04-D, Class A, 0.846s, 2044 $75,443 $72,273 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default)  14,822  GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 3.01s, 2032 71,934 14,387 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.786s, 2036 194,667 116,800 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.881s, 2035 80,000 54,996 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.511s, 2032 338,443 304,599 Ser. 02-A IO, 0.3s, 2032 7,733,637 108,271 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 42,169 39,489 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 136,721 95,337 Ser. 02-C, Class A1, 5.41s, 2032 335,624 322,199 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 49,095 47,131 Putnam VT George Putnam Balanced Fund 11 ASSET-BACKED SECURITIES (0.6%)* cont. Principal amount Value TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 $187,680 $22,522 Total asset-backed securities (cost $1,239,874) INVESTMENT COMPANIES (0.6%)* Shares Value Utilities Select Sector SPDR Fund 37,900 $1,187,786 Total investment companies (cost $943,820) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $31,073 IL State G.O. Bonds 4.421s, 1/1/15 65,000 65,333 4.071s, 1/1/14 185,000 186,769 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 53,900 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 36,254 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 60,000 59,500 Total municipal bonds and notes (cost $435,212) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Omnicare, Inc. cv. sr. sub. notes 3 3/4s, 2025 $195,000 $217,913 Total convertible bonds and notes (cost $195,000) SHORT-TERM INVESTMENTS (7.8%)* Shares Value Putnam Money Market Liquidity Fund 0.15% e 16,057,884 $16,057,884 Total short-term investments (cost $16,057,884) Total investments (cost $188,564,875) Key to holdings abbreviations ADR American Depository Receipts EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from January 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $205,764,415.  Non-income-producing security. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $11,088,828 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. 12 Putnam VT Geor ge Putnam Balanced Fund Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,172,657 $ $ Capital goods 7,464,059   Communication services 8,773,032   Conglomerates 4,092,784   Consumer cyclicals 10,448,493   Consumer staples 11,962,062   Energy 16,717,285   Financials 26,135,847   Health care 17,904,656   Technology 10,213,121   Transportation 659,188   Utilities and power 6,731,663   Total common stocks   Asset-backed securities  1,198,004  Convertible bonds and notes  217,913  Convertible preferred stocks  1,758,959  Corporate bonds and notes  28,992,106  Investment Companies 1,187,786   Mortgage-backed securities  2,753,014  Municipal bonds and notes  432,829  U.S. Government Agency Obligations  4,545,340  U.S. Government and Agency Mortgage Obligations  14,540,708  U.S. Treasury Obligations  18,668,395  Short-term investments 16,057,884   Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 13 Statement of assets and liabilities 12/31/10 Assets Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $172,506,991) $199,569,901 Affiliated issuers (identified cost $16,057,884) (Note 5) 16,057,884 Cash 128,464 Dividends, interest and other receivables 871,365 Receivable for investments sold 623,542 Total assets Liabilities Payable for purchases of delayed delivery securities (Note 1) 11,108,009 Payable for shares of the fund repurchased 126,747 Payable for compensation of Manager (Note 2) 92,288 Payable for investor servicing fees (Note 2) 16,925 Payable for custodian fees (Note 2) 7,403 Payable for Trustee compensation and expenses (Note 2) 90,028 Payable for administrative services (Note 2) 895 Payable for distribution fees (Note 2) 23,557 Other accrued expenses 20,889 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $312,609,714 Undistributed net investment income (Note 1) 4,161,774 Accumulated net realized loss on investments (138,069,983) Net unrealized appreciation of investments 27,062,910 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $94,297,171 Number of shares outstanding 13,078,268 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $7.21 Computation of net asset value Class IB Net assets $111,467,244 Number of shares outstanding 15,541,904 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $7.17 Statement of operations Year ended 12/31/10 Investment income Dividends (net of foreign tax of $10,608) $3,382,003 Interest (including interest income of $29,424 from investments in affiliated issuers) (Note 5) 2,913,316 Total investment income Expenses Compensation of Manager (Note 2) 1,113,948 Investor servicing fees (Note 2) 207,618 Custodian fees (Note 2) 18,020 Trustee compensation and expenses (Note 2) 18,470 Administrative services (Note 2) 9,246 Distribution fees  Class IB (Note 2) 283,834 Auditing 93,838 Other 73,279 Total expenses Interest expense (Note 2) (197,590) Expense reduction (Note 2) (6,514) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 7,584,107 Net unrealized appreciation of investments and receivable purchase agreement during the year 9,302,303 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 14 Putnam VT Geor ge Putnam Balanced Fund Statement of changes in net assets Year ended Year ended 12/31/10 12/31/09 Increase (decrease) in net assets Operations: Net investment income $4,681,170 $6,316,116 Net realized gain (loss) on investments 7,584,107 (28,915,302) Net unrealized appreciation of investments 9,302,303 70,190,356 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (5,213,475) (4,894,288) Class IB (5,946,530) (5,190,033) Decrease from capital share transactions (Note 4) (24,653,613) (32,973,917) Total increase (decrease) in net assets Net assets: Beginning of year 220,010,453 215,477,521 End of year (including undistributed net investment income of $4,161,774 and $10,376,315, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 15 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/10 .16 .58 (.37)  .74 f .74 f 2.38 191.25 12/31/09 .19 1.22 (.31)  1.00 g,h .77 g 3.15 237.44 12/31/08 .33 (4.35) (.47) (.82) .77 g .77 g 3.85 140.22 12/31/07 .35 (.20) (.38) (1.19) .72 g .72 g 3.03 128.49 12/31/06 .29 1.09 (.32) (.42) .74 g .74 g 2.50 124.55 Class IB 12/31/10 .14 .57 (.35)  .99 f .99 f 2.13 191.25 12/31/09 .17 1.21 (.28)  1.25 g,h 1.02 g 2.87 237.44 12/31/08 .31 (4.33) (.44) (.82) 1.02 g 1.02 g 3.59 140.22 12/31/07 .32 (.20) (.34) (1.19) .97 g .97 g 2.78 128.49 12/31/06 .26 1.09 (.29) (.42) .99 g .99 g 2.25 124.55 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and for certain funds, brokerage/service arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010 (Note 2). g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/09 0.05% 12/31/08 0.04 12/31/07 0.02 12/31/06 <0.01 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2009 (Note 2). The accompanying notes are an integral part of these financial statements. 16 Putnam VT Geor ge Putnam Balanced Fund Notes to financial statements 12/31/10 Note 1  Significant accounting policies Putnam VT George Putnam Balanced Fund (the fund), formerly known as Putnam VT The George Putnam Fund of Boston, is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks a balanced investment producing both capital growth and current income by investing primarily in value-oriented stocks of large companies and government, corporate and mortgage-backed bonds. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from January 1, 2010 through December 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/ accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities Putnam VT Geor ge Putnam Balanced Fund 17 receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. G) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. H) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. I) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. J) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $136,540,587 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $102,767,174 12/31/16 33,773,413 12/31/17 K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $264,294 to increase undistributed net investment income and $50 to decrease paid-in-capital, with an increase to accumulated net realized losses of $264,244. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $29,458,044 Unrealized depreciation (3,924,530) Net unrealized appreciation 25,533,514 Undistributed ordinary income 4,161,774 Capital loss carryforward (136,540,587) Cost for federal income tax purposes $190,094,271 L) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. M) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 39.2% of the fund is owned by accounts of one group of insurance companies. Note 2  Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at 18 Putnam VT Geor ge Putnam Balanced Fund an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Seller) managed by Putnam Management. Under the Agreements, the Sellers sold to the fund the right to receive, in the aggregate, $538,710 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable offset against the funds net payable to LBSF. The fund paid $167,447 (exclusive of the initial payment) to the Sellers in accordance with the terms of the Agreements and the fund paid $10,377,296, including interest, to LBSF in complete satisfaction of the funds obligations under the terminated contracts. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $237 under the expense offset arrangements and by $6,277 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $142, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $304,457,841 and $340,973,293, respectively. Purchases and proceeds from sales of long-term U.S. government securities aggregated $66,448,445 and $62,746,207, respectively. Note 4  Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/10 Year ended 12/31/09 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 140,748 $964,199 116,614 $735,054 275,934 $1,869,927 256,838 $1,561,006 Shares issued in connection with reinvestment of distributions 773,513 5,213,475 930,473 4,894,288 886,219 5,946,530 988,578 5,190,033 914,261 6,177,674 1,047,087 5,629,342 1,162,153 7,816,457 1,245,416 6,751,039 Shares repurchased (2,480,874) (16,850,700) (4,332,753) (25,561,965) (3,222,702) (21,797,044) (3,332,251) (19,792,333) Net decrease Note 5  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $29,424 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $100,943,814 and $108,819,571, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6  Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam VT Geor ge Putnam Balanced Fund 19 Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 20 Putnam VT Geor ge Putnam Balanced Fund Federal tax information (Unaudited) The fund designated 66.13% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Geor ge Putnam Balanced Fund 21 About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Independent Trustees Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Jacob Ballas Capital India, Born 1947 Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product a non-banking finance Trustee since 2009 investment management firm with over $40 billion in assets under management. company focused on private equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic SM Energy Company, a Born 1955 energy firms and direct investor in energy assets. Trustee, and Co-Chair of the Finance Committee, publicly held energy company Trustee since 2010 of Mount Holyoke College. Former Chair and current board member of Girls Incorporated of Metro focused on natural gas Denver. Member of the Finance Committee, The Childrens Hospital of Denver. and crude oil in the United States; UniSource Energy Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment firm. Chairman of Mutual Fund ASHTA Chemicals, Inc. Born 1943 Directors Forum. Chairman Emeritus of the Board of Trustees of Mount Holyoke College. Trustee since 1994 and Vice Chairman since 2005 Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a private foundation dealing with national Edison International; Southern Born 1940 security issues. Senior Advisor to the United Nations Foundation. Senior Advisor to the Center California Edison Trustee since 2001 for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice United-Health Born 1946 Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnsons Chief Group, a diversified Trustee since 2007 Financial Officer for a decade. health-care company John A. Hill Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout Devon Energy Corporation, a Born 1942 firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board leading independent natural Trustee since 1985 and of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein gas and oil exploration and Chairman since 2000 Center for Corporate Governance and Performance at the Yale School of Management. production company Paul L. Joskow Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused TransCanada Corporation, Born 1947 primarily on research and education on issues related to science, technology, and economic an energy company focused Trustee since 1997 performance. Elizabeth and James Killian Professor of Economics and Management, Emeritus on natural gas transmission at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the and power services; Exelon Center for Energy and Environmental Policy Research at MIT. Corporation, an energy company focused on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the Northeast Utilities, Born 1949 trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess which operates New Trustee since 2006 Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global Englands largest energy communications and advertising firm. delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private None Born 1945 equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Trustee since 1984 Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher of financial advisory and other research None Born 1951 services, and founder and President of New Generation Advisors, LLC, a registered investment Trustee since 1984 advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest TransCanada Corporation, an Born 1942 products, and timberland assets company, in December 2008. energy company focused on Trustee from 1997 to 2008 natural gas transmission and and since 2009 power services 22 Putnam VT Geor ge Putnam Balanced Fund Name Year of birth Position held Principal occupations during past five years Other directorships Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining None Born 1952 Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Trustee since 2008 and Investments from 2000 to 2007. President of the Putnam Funds since July 2009 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. *Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Treasurer and Vice President and Chief Legal Officer Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments and Putnam Management Senior Vice President and Treasurer, The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Putnam Management Senior Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Accounting Officer Since 1993 Since 2007 Vice President, Clerk and Assistant Treasurer, The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Beth S. Mazor (Born 1958) Vice President, Senior Associate Treasurer and Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (20082010); Senior Financial Managing Director, Putnam Investments and Putnam Management Analyst, Old Mutual Asset Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Managing Director, Putnam Investments, Putnam Management and Since 2000 Putnam Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, The Putnam Funds Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments and Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Geor ge Putnam Balanced Fund 23 This page intentionally left blank. 24 Putnam VT Geor ge Putnam Balanced Fund This page intentionally left blank. Putnam VT George Putnam Balanced Fund 25 This page intentionally left blank. 26 Putnam VT Geor ge Putnam Balanced Fund This page intentionally left blank. Putnam VT George Putnam Balanced Fund 2 7 This page intentionally left blank. 28 Putnam VT Geor ge Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2010, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT George Putnam Balanced Fund 29 H305 This report has been prepared for the shareholders of Putnam VT George Putnam Balanced Fund. 265767 2/11 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2010 $88,868 $ $4,851 $146* December 31, 2009 $93,513 $ $4,830 $289* * Includes fees of $146 and $289 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2010 and December 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2010 and December 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $283,217 and $564,399 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2010 $ - $ 227,601 $ - $ - December 31, 2009 $ - $ 453,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
